In the
United States Court of Appeals
For the Seventh Circuit

No. 00-4059

TYRONE J. GREER,

Plaintiff-Appellant,

v.

BOARD OF EDUCATION OF THE CITY OF CHICAGO,
ILLINOIS, a municipal corporation of the
city of Chicago, formerly known as CHICAGO SCHOOL
REFORM BOARD OF TRUSTEES,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 7005--Charles P. Kocoras, Judge.

Argued APRIL 10, 2001--Decided October 3, 2001



  Before COFFEY, ROVNER and DIANE P. WOOD,
Circuit Judges.

  COFFEY, Circuit Judge. Plaintiff Tyrone Greer
is an African-American, who sued the Board of
Education of the City of Chicago ("the Board"),
alleging racial discrimination and
retaliation in violation of Title VII of
the Civil Rights Act of 1964. The
district court granted the Board’s motion
for summary judgment, and Greer appeals.
We affirm.

I.   BACKGROUND

  Greer was hired as a freshman and
sophomore English teacher at South Shore
High School in 1990. Chicago’s high
school principals have considerable
control over personnel matters, and in
July 1997, apparently due to
shiftingstudent enrollment patterns, the
principal of South Shore "closed" Greer’s
position. This meant that Greer’s
services were no longer needed at South
Shore, and that he was now subject to
reassignment anywhere within the
district.

  Greer then pursued three courses of
action. First, he filed a sex
discrimination charge with the EEOC,
alleging that the principal closed
Greer’s position because he is a male.
Second, he filed a grievance with his
union, alleging that the principal’s
decision was prohibited by the district’s
collective bargaining agreement. Third,
he contacted the Board’s human resources
department for assistance. The department
informed Greer that he would be
classified as a "reassigned teacher." He
would continue working as a part-time
substitute teacher and would receive his
full salary and benefits. However,
pursuant to Board policy, he would have
to actively seek appointment to another
position within the district, and he
would be terminated if he did not secure
a permanent position within ten months.

  In October 1997, officials at Collins
High School gave Greer a 60-day
probationary appointment, where he would
teach a curriculum titled "Options-For-
Knowledge." Greer applied for a permanent
position at Collins shortly afterwards,
and he spoke with Rosa Vazquez, who is a
recruiter in the Board’s personnel
department. Vazquez conferred with
various officials and noted that Collins
had a disproportionate number of minority
teachers on staff. This was a problem
because, since 1980, the Chicago public
schools have operated under a federal
consent decree designed to achieve racial
integration among students and teachers.
Vazquez determined that Greer’s
employment at Collins would not advance
the goals of the consent decree. As a
result, the Board notified Greer that he
could not be permanently assigned to
Collins unless the school’s principal,
Clement Smith, submitted a waiver request
to the Faculty Integration Committee for
its approval.

  In January 1998, the Board’s director of
recruitment and staffing advised Smith
that he needed to apply for a waiver if
he wanted Greer to obtain the full-time
position. Smith never submitted the
request, stating that he did not want to
jeopardize the school’s attempts to
integrate the permanent faculty. As a
result, the Board rejected Greer’s
application, and he stopped working at
Collins in June 1998. Greer then filed a
second charge with the EEOC, alleging
that the Board had discriminated against
him on the basis of his race and age,
and, furthermore, had retaliated against
him for filing the previous sex
discrimination charge.

  The Board honorably terminated Greer in
January 1999 because he had failed to
secure permanent employment within the
school district./1 Two months later,
labor arbitrator Barry E. Simon found
merit in Greer’s grievance concerning the
South Shore position. Simon disagreed
with the Board’s argument that he lacked
jurisdiction over the grievance, and he
ordered the Board to reinstate Greer. The
Board continued to maintain that Illinois
law prohibits the arbitration of certain
disputes over classroom assignments and
schedules, and, in the end, the Board
refused to comply with Simon’s
ruling./2 Greer accepted a teaching
position at another Chicago public high
school in August 1999.

  The district court found that Greer’s
EEOC charge was limited to the denial of
employment at Collins High School, then
proceeded to grant the Board’s motion for
summary judgment on Greer’s Title VII and
Section 1981 claims of race
discrimination and retaliation./3 The
court found that Greer had failed to
raise an inference of discrimination and,
in any event, had not rebutted the
Board’s proffered race-neutral reasons
for its decision. The court also found no
merit in Greer’s claim of retaliation.

II.   STANDARD OF REVIEW

  We review the district court’s grant of
summary judgment de novo. Kuemmerlein v.
Board of Educ. of Madison, 894 F.2d 257,
261 (7th Cir. 1990). We affirm if there
is no more than some "metaphysical doubt"
whether there is a genuine dispute of
material fact for trial. Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 586 (1986).

  Greer was not represented by counsel,
and as a threshold matter, we address his
repeated insinuation that the district
court did not afford him the liberal
construction of pleadings that is due to
a pro se plaintiff. As the district court
noted, the Board submitted a proposed
list of 72 undisputed material facts,
supported by citation to the record,
along with its motion for summary
judgment. For at least two reasons,
Greer’s response miserably failed to
comply with Local Rule 56.1,/4 which
requires the non-moving party to admit or
deny each factual statement proffered by
the defendant and to designate with
specificity and particularity those
material facts believed to establish a
genuine dispute for trial./5 First,
Greer’s ostensible rebuttal of the
Board’s evidence consisted only of
reproducing the Board’s list of
undisputed facts, circling those that he
contested, and stating without further
discussion that "Plaintiff disagrees with
the below numbered statements/paragraphs"
because they were "vague," "not fully
stated or explained," and "lacking other
relevant information" or "simply not
true." Second, although Greer offered
five proposed "undisputed facts" of his
own, he did not cite any evidence in
support of his pleadings. Furthermore, at
least two of those five submissions were
generalized self-serving legal
conclusions, rather than particularized
statements of fact./6 Greer then used a
16-page brief as a veritable catapult to
hurl a jumbled mass of information (none
of which was referenced in his Rule 56.1
statement) at the Board and the district
court in the hope of avoiding summary
judgment./7

  Greer correctly notes that we liberally
construe the pleadings of individuals who
proceed pro se. "The essence of liberal
construction is to give a pro se
plaintiff a break when, although he
stumbles on a technicality, his pleading
is otherwise understandable." Hudson v.
McHugh, 148 F.3d 859, 864 (7th Cir.
1998). However, a lawsuit is not a game
of hunt the peanut. Employment
discrimination cases are extremely fact-
intensive, and neither appellate courts
nor district courts are "obliged in our
adversary system to scour the record
looking for factual disputes. . . ."
Waldridge v. American Hoechst Corp., 24
F.3d 918, 921-22 (7th Cir. 1993).

  Greer’s pleadings have obfuscated the
true issues at stake and have served only
to further burden an already burdened
judicial system and to frustrate the
Board’s attempts to marshal its resources
in a targeted defense against his
allegations. Although the district court
would have been within its discretion to
grant the Board’s motion for summary
judgment on this basis alone, it
charitably parsed the record for evidence
of discrimination or retaliation. We
agree with the district court’s finding
that no rational jury could find in
Greer’s favor.

III.   DISCUSSION

  We first consider Greer’s claim of
discrimination. This case is somewhat
unusual because it involves a school dis
trict’s reliance upon a consent decree,
which was designed to eliminate vestiges
of discrimination and to promote equal
opportunity for minority teachers and
students, as the basis for denying an
African-American a teaching position at
one particular school. Nevertheless,
nothing prevented Greer from obtaining
work at other schools in the district,
and he has not brought a collateral
attack on the decree itself. Based upon
the record before us, the Board seems to
be administering the decree in good
faith, and it is well-settled that a
valid conciliation agreement and consent
decree cannot form the basis of a Title
VII action. See, e.g., Grann v. City of
Madison, 738 F.2d 786, 794-95 (7th Cir.
1984) ("[a] state agency’s order that
rectifies discrimination should no more
be the basis for a Title VII suit than a
consent decree entered into during a
Title VII suit.") Id. at 795.

  We see no direct evidence of racial
animus, and so we analyze Greer’s claim
using the McDonnell Douglas framework./8
Under this burden-shifting approach,
Greer must first raise an inference of
discrimination by showing that: (1) he is
a member of a protected class; (2) he was
qualified for the teaching position at
Collins; (3) he suffered an adverse
employment action; and (4) the Board
treated similarly-situated employees
outside his class more favorably. Foster
v. Arthur Andersen, 168 F.3d 1029, 1035
(7th Cir. 1998). "[W]e do not reach the
question of an employer’s reasoning for
an adverse employment action until there
is a rebuttable presumption of
discrimination, that is, after the
employee establishes a prima facie case
of discrimination." Payne v. Milwaukee
County, 146 F.3d 430, 434 (7th Cir.
1998).

  To satisfy the fourth element, Greer
must identify a comparator who is
similarly situated to him in all material
respects. Because the Board’s hiring
practices are governed by the federal
consent decree’s faculty integration
guidelines, Greer was required to show,
at minimum, that the Board allowed
teachers of another race to work at
schools even if their presence would have
contributed to a racial imbalance among
that school’s faculty. Greer testified
that he was unaware of anybody who was
allowed to teach without a waiver at a
school that was not meeting the racial
goals of the consent decree. He also was
unaware of any white teacher who had ever
obtained such a waiver. On these facts,
we hold that Greer failed to demonstrate
that the Board treated him differently
from other similarly situated employees
of another race. See Oest v. Illinois
Dep’t of Corr., 240 F.3d 605, 614 (7th
Cir. 2001).

  We also affirm the trial court’s grant
of summary judgment on Greer’s claim that
the Board retaliated by not hiring him to
teach at Collins High School. The
undisputed evidence demonstrated that
Greer did not receive the position due to
the strictures of the consent decree and
the faculty integration plan. Greer
asserts that Options-For-Knowledge
teachers and formerly "closed" teachers
are exempt from the provisions of the
decree. However, the decree does not
readily admit of such an interpretation,
and Greer has not shown that the Board’s
administrators shared his views of their
obligations with respect to personnel
matters. Greer’s argument is supported
only with his subjective opinion and his
reading of a pamphlet that discusses
seniority issues but says nothing about
the district’s desegregative duties.
Because a party cannot defeat summary
judgment by relying on unsubstantiated
assertions, we find Greer’s evidence
wholly unpersuasive. See Hardin v. S.C.
Johnson & Sons, Inc., 167 F.3d 340, 346
(7th Cir. 1999).

  Similarly, we do not believe a jury
could infer retaliatory animus from the
Board’s repeated statements during the
arbitration process that it would not
reinstate Greer at South Shore High
School. Greer’s non-hiring at Collins
occurred several months before the Board
first adopted and articulated this
position. As a result, we see no causal
relationship between these two events.
Furthermore, to the extent that the
Board’s decision affected Greer’s employ
ment at South Shore, Greer does not
challenge on appeal the district court’s
finding that a claim in this respect is
beyond the scope of his EEOC charge.
Therefore, we deem any such claim to be
waived. Robin v. Espo Eng’g Corp., 200
F.3d 1081, 1088 (7th Cir. 2000). Greer’s
remaining arguments are without merit.

  The judgment of the district court is
AFFIRMED.

FOOTNOTES

/1 The Board retained   Greer for seventeen months
while he searched for   a permanent position,
despite the fact that   Board policy permits reas-
signed teachers to be   terminated after only ten
months.

/2 At oral argument, the Board stated that it is
appealing the arbitrator’s decision to a state
administrative review board. The record reveals
nothing more about this standoff.

/3 Greer voluntarily dismissed his claim of age
discrimination.

/4 Northern District of Illinois Local Rule 56.1 has
replaced former Local Rule 12.

/5 The district court made Greer fully aware of the
requirements of Rule 56.1. Indeed, Greer moved to
strike the Board’s pleading on the grounds that
it did not comply with the same. The court denied
the motion.

/6 These included conclusions such as: "The Board is
guilty of race discrimination in the Plaintiff’s
case and situation for the above captioned case,"
and "The Board is guilty of retaliation discrimi-
nation in the Plaintiff’s case and situation for
the above captioned case."

/7 Greer’s appellate brief similarly failed to point
us to the specific portions of the voluminous
record that supposedly support his arguments.

/8 See Texas Dep’t of Community Affairs v. Burdine,
450 U.S. 248 (1981); McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973).